Title: From James Madison to Fulwar Skipwith, 5 February 1807
From: Madison, James
To: Skipwith, Fulwar



Sir,
Department of State, Feby 5th. 1807

Captain John Mullony of Philadelphia has a claim of long standing for damages awarded for the capture of the Ship Catherine by the French Frigate Ambuscade.  He has repeatedly written to me for information upon the subject, which the Department did not enable me to furnish.  Be pleased therefore to give him an account of the present state of the business.  Should the claim not have proved effectual, and any thing can be done to revive or repeat it in a new shape; I beg you to take the most proper measures.  I have the honor to be Sir, with great respect Your obt. Servt.

James Madison

